45 F.3d 428NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES OF AMERICA, Plaintiff Appellee,v.Charles G. DICOLA, Defendant Appellant.
No. 94-6026.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1994.Decided Dec. 29, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, Senior District Judge.
Charles G. DiCola, appellant Pro Se.
Gary Patrick Jordan, Office of the United States Atty., Baltimore, MD;  Lawrence McDade, United States Department of Justice, Washington, D.C., for appellee.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion and his motion seeking recusal of the district court judge.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. DiCola, Nos.  CR-91-379-HAR;  CA-93-1636-HAR (D. Md. Dec. 17, 1993).  Appellant's request to expedite is now moot and is denied for that reason.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED